ORDER DENYING REVIEW
A Petition for Review was timely filed herein by Appellant Stanley Blue Horse on July 16, 2013. The Petition for Review is denied in accordance with our decision in FPCOA case 689.
Title II Section 202, Fort Peck Tribes Comprehensive Code Of Justice provides in relevant part: “The Court of Appeals shall re-view de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.” We find no basis for review of this matter. Therefore,
IT IS HEREBY ORDERED that the Petition for Review is denied.